MILLS, Judge,
dissenting.
I dissent. I would reverse.
Mason’s job search was inadequate. It was neither a diligent nor a good faith search. He failed to produce a list of the employers he contacted and he failed to give the reasons he was not hired.
The only evidence offered by Mason was that he had looked for work at a construction company and had reviewed some employment ads in a newspaper. He presented no evidence to show that he attempted to comply with the search requirements required by Walton v. Alco Distributors, Inc., 434 So.2d 60 (Fla. 1st DCA 1983).
In my judgment, if the self-executing intent of the new workers’ compensation act is to be fulfilled, a claimant seeking wage loss benefits must expeditiously file job search forms when requested by the employer / carrier.